Title: General Orders, 8 September 1780
From: Washington, George
To: 


                        

                            Head Quarters Steenrapia Friday September 8. 1780
                            Parole Canterbury
                            Countersigns M.R.
                            Watchword Parade
                        
                        For the Day Tomorrow
                        Brigadier General Huntington
                        Colonel Cilley
                        Lieutenant Colonel Dearborn
                        Major Leavensworth
                        Brigade Major Oliver
                        Major Rosekrans will do the duty of brigade Inspector in Clinton’s brigade during Major Fish’s absence.
                        Lieutenant Luther Trowbridge of the 7th Massachusetts’ regiment is appointed Adjutant to the same from the
                            1st instant vice Adjutant White Promoted.
                        A detachment to be paraded this afternoon five oclock furnished with one days provision and forty rounds per
                            man—Major Torrey to command.
                        There being considerable intervals between some of the brigades—The Major Generals commanding wings will take
                            care that additional Camp guards are furnished for completing the Chain of Centinels, along those intervals in front and
                            rear.
                    